UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2013 ITEM 1. REPORT TO STOCKHOLDERS DWS Variable NAV Money Fund Semiannual Report to Shareholders February 28, 2013 Contents 3 Portfolio Summary 4 Investment Portfolio 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 16 Information About Your Fund's Expenses 18 Investment Management Agreement Approval 23 Summary of Management Fee Evaluation by Independent Fee Consultant 27 Account Management Resources 29 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks preservation of capital, the net asset value per share of the fund will fluctuate, and you could lose money by investing in the fund. Unlike a traditional money market fund, the fund will not use the amortized cost method of valuation and does not seek to maintain a stable share price of $1.00. As a result, the fund's share price, which is its net asset value per share (NAV), will vary and reflect the effects of unrealized appreciation and depreciation and realized losses and gains. Money Market investments are subject to interest-rate and credit risks. When interest rates rise, prices generally fall. In addition, any unexpected behavior in interest rates could increase the volatility of the fund's yield and could hurt fund performance. Prepayments could also create capital gain tax liability in some instances. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Although individual securities may outperform the market, the entire market may decline as a result of rising interest rates, regulatory developments or deteriorating economic conditions. Any investments in money market instruments of foreign issuers are subject to some of the risks of foreign investing, such as unfavorable political and legal developments, limited financial information, and regulatory risk and, economic and financial instability. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Summary (Unaudited) Investment Portfolio as of February 28, 2013 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 16.0% Banco del Estado de Chile, 0.24%, 5/14/2013 China Construction Bank Corp., 0.32%, 5/28/2013 Industrial & Commercial Bank of China: 0.29%, 5/28/2013 0.31%, 3/19/2013 Norinchukin Bank, 0.17%, 3/6/2013 Rabobank Nederland NV, 0.27%, 9/9/2013 Sumitomo Mitsui Banking Corp., 0.25%, 4/8/2013 Total Certificates of Deposit and Bank Notes (Cost $3,152,026) Commercial Paper 53.3% Issued at Discount* Antalis U.S. Funding Corp., 144A, 0.199%, 3/1/2013 Atlantis One Funding Corp., 144A, 0.255%, 3/18/2013 Collateralized Commercial Paper Co., LLC, 0.33%, 4/22/2013 CPPIB Capital, Inc., 0.2%, 4/2/2013 DnB Bank ASA, 0.24%, 5/13/2013 Erste Abwicklungsanstalt: 0.5%, 4/18/2013 0.52%, 3/15/2013 General Electric Capital Corp., 0.2%, 4/22/2013 Hannover Funding Co., LLC, 0.28%, 4/29/2013 Kells Funding LLC, 144A, 0.46%, 4/17/2013 Kreditanstalt Fuer Wiederaufbau, 144A, 0.2%, 3/7/2013 NRW.Bank, 0.175%, 3/4/2013 Province of Ontario Canada, 0.15%, 5/2/2013 Regency Markets No. 1 LLC, 144A, 0.18%, 3/19/2013 SBAB Bank AB, 144A, 0.28%, 3/12/2013 Scaldis Capital LLC, 0.25%, 3/15/2013 Standard Chartered Bank, 0.26%, 3/11/2013 Straight-A Funding LLC, 144A, 0.19%, 3/4/2013 Sydney Capital Corp., 144A, 0.25%, 3/14/2013 Target Corp., 0.12%, 3/7/2013 UOB Funding LLC, 0.24%, 7/29/2013 Victory Receivables Corp., 144A, 0.18%, 3/13/2013 Working Capital Management Co., 144A, 0.22%, 4/17/2013 Total Commercial Paper (Cost $10,499,431) Short-Term Notes 8.9% Bank of Nova Scotia, 0.26%, 8/9/2013 National Australia Bank Ltd., 0.279%, 8/13/2013 Wells Fargo Bank NA, 0.19%, 11/22/2013 Westpac Banking Corp., 0.36%, 11/15/2013 Total Short-Term Notes (Cost $1,750,000) Municipal Investments 6.1% Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.11%**, 9/1/2031, LOC: JPMorgan Chase & Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.11%**, 4/1/2033, LOC: Northern Trust Co. Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.21%**, 5/1/2041, LIQ: Barclays Bank PLC Pennsylvania, State Economic Development Financing Authority Revenue, NHS-AVS LLC, 0.11%**, 12/1/2038, LOC: TD Bank NA Total Municipal Investments (Cost $1,205,000) Government & Agency Obligation 0.8% U.S. Treasury Obligations U.S. Treasury Bill, 0.177%*, 10/17/2013 (Cost $164,813) Repurchase Agreements 14.9% BNP Paribas, 0.18%, dated 2/28/2013, to be repurchased at $1,939,147 on 3/1/2013 (a) HSBC Securities, Inc., 0.19%, dated 2/28/2013, to be repurchased at $1,000,005 on 3/1/2013 (b) Total Repurchase Agreements (Cost $2,939,137) % of Net Assets Value ($) Total Investment Portfolio (Cost $19,710,407)† Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of February 28, 2013. † The cost for federal income tax purposes was $19,710,407. At February 28, 2013, net unrealized appreciation for all securities based on tax cost was $846. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $944 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $98. (a) Collateralized by $1,770,940 Government National Mortgage Association, with the various coupon rates from 3.5-11.0%, with various maturity dates of 1/15/2014-9/15/2042 with a value of $1,977,920. (b) Collateralized by $938,533 Government National Mortgage Association, 3.5%, maturing on 8/20/2042 with a value of $1,021,394. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (c) $
